                      Case 4:20-cv-07577-KAW Document 35-2 Filed 05/27/21 Page 1 of 2



                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8                          UNITED STATES DISTRICT COURT
                  9                      NORTHERN DISTRICT OF CALIFORNIA
              10

              11 DAVID BLAKE; ROLANDO LUGO;                   Case No. 4:20-cv-07577-KAW
                 BRITON DAVIS; TASHYIA SMITH; KYLE
              12 DAVIS; MARCO GUTIERREZ; GIOVANNI             [PROPOSED] ORDER GRANTING
                 LOPEZ; AND ERIC KINDER,                      DEFENDANT’S PARTIAL MOTION TO
              13                                              DISMISS AND/OR STRIKE PLAINTIFFS’
                             Plaintiffs,                      THIRD AMENDED COMPLAINT
              14
                        v.                                    Hearing Date:     July 1, 2021
              15                                              Hearing Time:     1:30 p.m.
                 CHEMTRADE WEST US, LLC, and DOES 1           Hearing Location: TBD
              16 through 10,

              17               Defendants.
              18

              19

              20

              21

              22

              23

              24

              25

              26

              27
47124263_1.docx
              28
                                                                               Case No. 4:20-cv-07577-KAW
                      [PROPOSED] ORDER GRANTING DEFENDANT’S PARTIAL MOTION TO DISMISS AND/OR STRIKE
                                          PLAINTIFFS’ THIRD AMENDED COMPLAINT
                        Case 4:20-cv-07577-KAW Document 35-2 Filed 05/27/21 Page 2 of 2



                  1         The Court, having considered defendant CHEMTRADE WEST US LLC’s (“defendant”)
                  2 Motion to Dismiss and/or Strike plaintiffs’ Third Amended Complaint; Memorandum of Points and

                  3 Authorities; and having reviewed the exhibits, and for GOOD CAUSE shown, GRANTS

                  4 defendant’s Motion and ORDERS:

                  5         1.      Plaintiffs’ state law claims for failure to pay overtime wages fail as a matter of law
                  6 and must be dismissed because they are based on rights “arising” from the Collective Bargaining

                  7 Agreement (“CBA”), not under state law, and are therefore per se preempted by Section 301 of the

                  8 Labor Management Relations Act, 29 U.S.C. § 185 (“Section 301”).

                  9         2.      Plaintiffs’ state law claims for failure to pay overtime wages fail as a matter of law
              10 and should be dismissed because they are preempted by Section 301 as they require interpretation

              11 of the applicable CBA.

              12            3.      Plaintiffs’ Cause of Action for violation of the Unfair Competition Law, Cal. Bus. &
              13 Prof. Code § 17200 et seq., fails as a matter of law because plaintiffs have not alleged that there is

              14 an inadequate remedy at law and they therefore fail to state a claim for restitution.

              15            Based on the foregoing, the Motion is GRANTED.
              16            IT IS SO ORDERED.
              17
                      Dated:
              18
                                                                           Hon. Kandis A. Westmore
              19                                                           Magistrate Judge, United States District Court
              20
                                                                                                                  47124263.1

              21

              22

              23

              24

              25

              26

              27
47124263_1.docx
              28
                                                                1                 Case No. 4:20-cv-07577-KAW
                         [PROPOSED] ORDER GRANTING DEFENDANT’S PARTIAL MOTION TO DISMISS AND/OR STRIKE
                                             PLAINTIFFS’ THIRD AMENDED COMPLAINT
